NO. 07-12-0040-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                 AT AMARILLO 
                                       
                                    PANEL D
                                       
                               DECEMBER 27, 2012
                      ___________________________________
                                       
                             TIMOTHY D. CHAMBERS, 
                                       
                                   Appellant
                                       
                                      V.
                                       
                             THE STATE OF TEXAS, 
                                       
                                						Appellee
                      ___________________________________
                                       
               FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY; 
                                       
                 NO. 1238340R; HON. DAVID CLEVELAND, PRESIDING
                      __________________________________

                              Memorandum Opinion 
                      __________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
	Appellant, Timothy D. Chambers, appeals his conviction for aggravated assault with a deadly weapon.  He pled guilty to a jury and it assessed punishment at thirty years in prison. 
	Appellant's appointed counsel filed a motion to withdraw, together with an Anders brief, wherein he certified that, after diligently searching the record, he concluded that the appeal was without merit.  Along with his brief, appellate counsel filed a copy of a letter sent to appellant informing him of counsel's belief that there was no reversible error and of appellant's right to file a response pro se.  By letter dated April 10, 2012, this court notified appellant of his right to file his own brief or response by June 11, 2012, if he wished to do so.  To date, a response has not been filed.
	In compliance with the principles enunciated in Anders, appellate counsel discussed three potential areas for appeal which included 1) jurisdiction, 2) rulings on pretrial motions, and 3) ineffective assistance of counsel.  However, counsel then proceeded to explain why the issues were without merit.
	In addition, we conducted our own review of the record to assess the accuracy of appellate counsel's conclusions and to uncover any arguable error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with counsel's conclusions.  
 Accordingly, we affirm the judgment of the trial court and grant counsel's motion to withdraw.
Brian Quinn
  							Chief Justice 
 
 
 Do not publish.